Citation Nr: 9904158	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a viral syndrome.

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for chronic low 
back pain, with limitation of motion and minimal degenerative 
changes, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1985.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claims for 
service connection for left knee impairment, assigning a 10 
percent evaluation, effective July 12, 1996; for service 
connection for right knee impairment, assigning a 10 percent 
evaluation, effective July 12, 1996; and for service 
connection for lumbar spine degenerative changes with chronic 
low back pain, assigning a 20 percent evaluation, effective 
July 12, 1996.  This decision also denied service connection 
for heart, right hip, left hip, and viral syndrome disorders.  
A timely notice of disagreement (NOD) was filed as to the 
denials of service connection and for the assigned 
evaluations for the grants of service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for a 
heart disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for a 
viral syndrome is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  The veteran's left knee symptomatology is productive of 
not more than slight impairment.

5  The veteran's right knee symptomatology is productive of 
not more than slight impairment.

6.  The veteran's chronic low back pain, with limitation of 
motion and minimal degenerative changes, is productive of a 
severe limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  The veteran's claim for service connection for a viral 
syndrome is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent for 
left knee impairment have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (1998).

4.  The criteria for a rating in excess of 10 percent for 
right knee impairment have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Code 5257 (1998).

5.  The schedular criteria for a 40 percent rating for 
chronic low back pain, with limitation of motion and minimal 
degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14; 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  A heart disorder

The veteran's March 1969 annual physical examination report 
indicates that upon clinical evaluation his heart and 
vascular system were found to be normal, and that his blood 
pressure was124/60.  A note on that report indicates that he 
reported that he had developed vertigo since the previous 
examination.  A November 1969 treatment report indicates that 
he was seen for complaints of chest pain over the previous 
year.  He was noted to have flu-like symptoms.  Upon physical 
examination his chest was found to be tender to palpation on 
the right with no point tenderness.  His heart was found to 
be normal.  The impression was history of questionable ulcer 
disease, but the examiner indicated that it seemed unlikely 
that ulcer disease was the problem.

A December 1973 chest X-ray report revealed no significant 
abnormalities.  A December 1973 treatment record noted pain 
in the right lower rib area.  The diagnosis was strain.  A 
May 1974 report indicated that the veteran complained of 
syncopal episodes, preceded by lightheadedness, and 
headaches.  The assessment was bruise vs neurologic problem.  
A July 1974 report, which indicated that the veteran's blood 
pressure was 136/60 and that he had localized chest pain 
after multiple beers, an argument with his wife, and heavy 
carpentry work, contained an assessment of "[d]oubt 
pericarditis[;] probable [musculoskeletal]."  Another July 
1974 report noted that the veteran's blood pressure was 
120/42, and that the veteran again complained of chest pains.  
A note in that report indicated that the veteran was 
"apparently drinking today.  Argument [with] wife."  An EKG 
revealed elevated ST.  The assessment was "hyperthyroidism 
and anxiety.  Rule out pericarditis."

An October 1978 chest X-ray report indicated that no 
significant radiographic abnormalities were noted.  June 1979 
reports contained a finding that the veteran's blood pressure 
was 120/70, 100/70, and 114/70, respectively.  A June 1982 
report indicated that the veteran's blood pressure was 
104/68.  A November 1984 EKG report indicated sinus 
tachycardia 109/in; otherwise within normal limits.  A 
November 1984 X-ray report, which indicated that the purpose 
was "Retirement," noted no significant abnormality.  The 
veteran's November 1984 retirement physical examination 
report indicated that upon clinical evaluation the veteran's 
heart and vascular system had been found to be normal.  His 
blood pressure was noted to be 120/84.

No medical evidence has been submitted which indicates that 
any cardiovascular disease, to include hypertension, was 
either diagnosed or manifested to a compensable (10 percent) 
degree within one year of the veteran's retirement from 
active duty military service.  See 38 C.F.R. § 3.309(a).

No medical evidence of complaints of, or treatment for, any 
cardiovascular complaints has been submitted from February 
1985, the date of the veteran's retirement, to October 1992.

An October-November 1992 private hospitalization report 
indicates that the veteran was admitted for unstable angina 
and a recent inferior wall myocardial infarction.  A left 
heart catheterization, coronary angioplasty, and a left 
ventriculography were performed, as well as an unsuccessful 
percutaneous transluminal coronary angioplasty of a totally 
occluded right coronary artery.  The discharge diagnoses 
were:  (1) unstable angina;  (2) total occlusion of the 
proximal right coronary artery, status post recent 
percutaneous transluminal coronary angioplasty;  (3) recent 
inferior wall myocardial infarction;  (4) probable left 
subclavian artery stenosis.  There was no opinion contained 
in this report which attributed any cardiovascular disorder 
with the veteran's military service.

October 1995 through April 1998 military hospital and VA 
treatment records reveal minimal treatment for cardiovascular 
disorders, but contain no opinion attributing any 
cardiovascular disorder with the veteran's military service.

A December 1996 VA examination report reveals that the 
veteran reported a myocardial infarction in 1974 (however, 
see above service medical records for 1974).  Upon 
examination of the cardiovascular system a regular rate and 
rhythm, S1, S2, were found, with no murmur noted.  Blood 
pressure on the right was noted to be 160/90, and on the left 
142/90.  An EKG revealed sinus rhythm.  A chest X-ray 
revealed a normal heart size.  While stress tests results 
were not available, the examiner indicated that she would 
anticipate that they would be a level three.  The diagnoses 
were:  (1) angina, stable;  (2) hypercholesterolemia by 
history;  (3) non-insulin dependent diabetes by history;  (4) 
hypertension.  Again, there is no opinion contained in this 
report which attributed any cardiovascular disorder with the 
veteran's military service.

In summary, the veteran's service medical records reveal 
that, after multiple complaints of chest pains or syncopal 
episodes, assessments or diagnoses were rendered of 
questionable ulcer disease, a strain, bruise vs neurologic 
problem, a probable musculo-skeletal problem, hyperthyroidism 
and anxiety.  While a November 1984 EKG revealed a sinus 
tachycardia, his November 1984 retirement physical 
examination report revealed a finding of a normal heart and 
vascular system.  No medical evidence of complaints of, or 
treatment for, any cardiovascular complaints has been 
submitted from February 1985, the date of the veteran's 
retirement, to October 1992.  And most importantly, and 
fatally to the veteran's claim, no health care professional 
has indicated that any heart or vascular problems were 
attributable to the veteran's military service, or that any 
symptoms of any current cardiovascular disorder were 
manifested during the veteran's military service.

Indeed, the only evidence of record which alleges that any 
current heart or cardiovascular disorder is the result of an 
inservice injury or disease, or that symptoms of any current 
cardiovascular disorder were manifested during the veteran's 
military service, are the veteran's own statements in the 
various documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of any heart or 
cardiovascular disorder; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for a heart disorder must be denied as not 
well grounded.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

B.  A viral syndrome

The veteran's service medical records reveal an April 1974 
report which notes that the veteran complained of headaches, 
lightheadedness, and malaise.  The diagnosis was viral 
syndrome.  A May 1974 report indicated that the viral 
syndrome had improved, but that the veteran was still having 
headaches.  Another May 1974 report indicated that blood 
pressure readings were 110/70, 110/64, 110/60, and 110/40.  
An August 1974 report indicates that the veteran had some 
anxiety symptoms manifested by hyperventilation syndrome, and 
an allergic reaction.  He was noted to be back at work and 
had had some occasional mild anxiety spells, but they were 
abating.  His November 1984 retirement physical examination 
report revealed no findings of any viral syndrome, or 
notations that the veteran reported any problems with any 
viral syndrome, and, upon clinical evaluation, all systems 
except for his knees were found to be normal.

No medical evidence of complaints of, or treatment for, any 
viral syndrome has been submitted from February 1985, the 
date of the veteran's retirement, to the current date.

No mention of any viral syndrome was noted on December 1996 
VA examination reports.

Thus, the Board finds that the medical evidence fails to 
reveal a current diagnosis of a viral syndrome.  Hence, there 
is no current disability.  The Court has defined a 
disability, for VA purposes, by use of 38 U.S.C.A. § 1701(1), 
which defines a disability as a disease, injury, or other 
physical or mental defect.  In that case the Court also 
defined a disability as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  In this 
case, as there is no impairment of earning capacity due to 
any viral syndrome, and as no current disease, injury, or 
other physical or mental defect has been diagnosed or found, 
there is no current disability for VA purposes.

As there has been no current disability found, there also has 
been no medical opinion rendered which attributes any current 
viral syndrome with the veteran's military service.

Again, a well grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  As previously 
noted, a well grounded claim requires medical evidence of a 
current disability, and of a nexus between an inservice 
injury or disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for a viral syndrome must be 
denied as not well grounded.

C.  Conclusion

The Board notes the veteran's service representative's 
argument in the November 1998 Informal Hearing Presentation, 
as to the duty to assist in developing the veteran's claim 
prior to a determination that the claim is well grounded.  
The Board notes, however, that this contention has been 
addressed by the United States Court of Appeals for the 
Federal Circuit in the recent case of Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision held that only a person 
who has submitted a well grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps, at 1467-68.  
That case is still the law of the Board's jurisdiction, and 
must be followed.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


II.  Increased evaluation claims

Initially, the Board finds the veteran's increased evaluation 
claims to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's bilateral knee and lumbar back disorders.  The 
Board has found nothing in the historical record which would 
lead to a conclusion that the current evidence on file is 
inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Left knee

The Board notes that service connection for chronic left knee 
pain, secondary to impairment was granted by the March 1997 
RO decision on appeal.  As noted above, a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, was assigned at that time.

The Board notes that no medical evidence appears of record of 
any treatment for left knee complaints since the veteran's 
February 1985 retirement from active duty military service.

A December 1996 VA orthopedic examination report indicates 
that the veteran reported current complaints of chronic pain, 
which increases with ambulation, stair climbing or cold 
temperatures, and which is limited with use of Tylenol, 
intermittent locking (primarily in the right knee), and an 
inability to squat, but no redness or swelling.  Upon 
physical examination no redness or warmth was noted, no 
lateral or medial instability was noted, and range of motion 
was found to be flexion of 120 degrees and extension of 0 
degrees.  X-rays revealed that minimal narrowing of the 
medial joint compartment might represent very early 
degenerative change.  The diagnosis was chronic knee pain 
without any obvious deformities, most likely secondary to 
degenerative joint disease.

During a January 1998 VA orthopedic examination the veteran 
provided no specific complaints regarding his left knee, but 
generalized all knee, hip, cervical, thoracic, and lumbar 
back complaints.  Upon physical examination McMurray's sign 
was positive, the ligaments were found to be stable in the 
anterior cruciate, posterior cruciate, and medial and lateral 
collaterals.  Minimal crepitance was found, and the knee 
extensors and flexors were 5/5.  Range of motion was found to 
be flexion of 120 degrees and extension was 0 degrees.  The 
examiner indicated that there was normal alignment with five 
degrees of valgus.  X-ray studies of both knees were made and 
compared with the studies done in December 1996.  Minimal 
narrowing was noted. The radiologist did not mention the 
presence of arthritis.  The physician conducting the physical 
examination concluded that arthritic disease was not evident 
on the radiographs.  

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  There 
is objective medical evidence of pain on motion of the knee.  
However, the two most recent VA examinations revealed no 
subluxation or instability of the left knee.  There is no 
medical evidence of frequent locking of the knee (38 C.F.R. 
§ 4.71a, DC 5258).  The Board finds that, in the absence of 
any current clinical evidence of instability or subluxation, 
the overall degree of impairment, within the meaning of Code 
5257, must be determined to be noncompensable (0 percent).  
Thus, the Board finds that the preponderance of the evidence 
is against an increased evaluation for the veteran's left 
knee disability.

This, however, does not end the Board's inquiry, as the 
veteran's service-connected left knee disability also 
includes painful motion.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The Board 
notes that 38 C.F.R. § 4.71, Plate II, indicates that the 
normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  As the veteran's left knee 
flexion has been found to be 120 degrees during two separate 
examinations, his evaluation under the criteria of DC 5260 
would be noncompensable.  Flexion must be limited to 45 
degrees for a 10 percent evaluation under this code.  As his 
left knee extension has been found to be 0 degrees during two 
separate VA examinations, his evaluation under the criteria 
of DC 5261 would also be noncompensable.  Extension must be 
limited to 10 degrees for a 10 percent evaluation under this 
code.  Additional impairment during exacerbations, or flare-
ups, of his condition has not been demonstrated.  There is no 
medical evidence to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a higher rating.  
(i.e., a 20 percent rating for favorable ankylosis of the 
nondominant wrist under Code 5214.)  There is, therefore, no 
basis for the assignment of a schedular rating in excess of 
10 percent for the veteran's left wrist disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215; DeLuca, supra.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's degenerative arthritis of the left knee with 
painful motion.


B.  Right knee

The Board notes that service connection for chronic right 
knee pain, secondary to impairment was granted by the March 
1997 RO decision on appeal.  As noted above, a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, was assigned at that time.

The Board again notes that no medical evidence appears of 
record of any treatment for left knee complaints since the 
veteran's February 1985 retirement from active duty military 
service.

The Board also notes that the veteran's complaints for the 
right knee contained in the December 1996 and January 1998 VA 
examination reports are identical with those of the left, 
except that he complains that the intermittent locking is 
greater for the right knee.  The objective findings are 
identical for the right knee, except that in the December 
1996 examination slight crepitus was found, the patella was 
noted to move freely, flexion was found to be 100 degrees, 
and X-rays revealed a possible enchondroma in the right 
distal femoral metaphysis.  The diagnosis was chronic knee 
pain without any obvious deformities, most likely secondary 
to degenerative joint disease.  During the January 1998 
examination the objective findings were identical for both 
knees, with the exception that McMurray's sign was negative 
for the right knee, and X-rays revealed the same findings 
noted above for the left knee.  The physician concluded as he 
did for the left knee that arthritic disease was not evident 
from the radiographs.  

Due to the almost identical subjective complaints and 
objective findings concerning both knees, the Board finds 
that the analysis of the right knee is the same as that 
stated above for the left knee, and is referred to for the 
analysis of the right knee.  While the limitation of flexion 
is greater for the right knee, it still does not rise to the 
level (limitation to 60 degrees) necessary for a compensable 
evaluation.  Thus, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's right knee disability.


C.  The low back

Service connection for chronic low back pain, with limitation 
of motion and minimal degenerative changes, was granted by 
the March 1997 RO decision on appeal.  As noted above, a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5292-5295, was assigned at that time.

Initially, the Board notes that VA treatment records from May 
1997 through April 1998 indicate treatment, in the form of 
pain medication, physical therapy, and a transcutaneous 
electrical nerve stimulation (TENS) unit, for the combination 
of the veteran's service-connected lumbar spine, thoracic 
spine, bilateral hip, and bilateral knee disabilities, as 
well as his non-service connected shoulder and cervical spine 
disabilities.  While the veteran has indicated in several 
statements his opinion that all of these disorders impact on 
each other, and should essentially be considered one unit for 
evaluation purposes, the Board notes that in rating a 
disorder it must be kept in mind that "[t]he evaluation of 
the same disability under various diagnoses is to be avoided 
.... Both the use of the manifestation not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The Board also notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
medical relationship of these disabilities.  See Jones, 
Espiritu, Heuer, Grottveit, LeShore, supra.

Accordingly, the Board may only address those symptoms 
attributable to the veteran's service connected chronic low 
back pain, with limitation of motion and minimal degenerative 
changes.

In that regard, the December 1996 VA orthopedic examination 
report indicates that the veteran reported an increase in low 
back pain with movement or sitting for more than one hour.  
Upon physical examination pain with palpation of the lower 
bilateral lumbosacral paraspinous muscles was found.  No 
postural or fixed deformities were found.  Range of motion of 
the lumbosacral spine was noted to be 60 degrees of forward 
flexion, with complaints of pain; 5 degrees of backward 
extension, with complaints of pain; and left and right 
lateral flexion of 10 degrees, accompanied by pain.  The 
examiner indicated that the objective evidence of pain on 
motion was through facial grimace and halting of activity.  
Deep tendon reflexes were 2 + and equal to bilateral brachial 
radialis; knee jerks were 1 + to bilateral ankle jerks, toes 
are down-going.  Muscle strength was found to be 5/5, and 
equal to bilateral quadriceps, dorsiflexion and plantar 
flexion.  The veteran was able to rise on his toes as well as 
heels, and his gait was steady.  X-rays revealed minimal 
degenerative changes at L2, but were otherwise unremarkable.  
The diagnosis was chronic low back pain since the 1970's 
aggravated with physical activity.

During the January 1998 VA orthopedic examination no range of 
motion testing or other testing of the lumbar spine was 
accomplished.  The diagnosis was mild degenerative changes of 
the lumbar spine.

The veteran's chronic low back pain, with limitation of 
motion and minimal degenerative changes, is currently rated 
under 38 C.F.R. § 4.71a, DC 5292-5295.  DC's 5292-5293 and 
5295 provide ratings for lumbar disabilities.  As no medical 
evidence of intervertebral disc syndrome has been submitted, 
a rating under that DC would not provide a 20 percent 
evaluation.  Under DC 5295 the criteria for a 40 percent 
evaluation, the maximum under that code, require that the 
disability be severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  These symptoms have not 
been shown.

DC 5003, as noted above, provides that degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code.  Under DC 5292 the limitation of 
motion must be severe for a 40 percent (the maximum under 
this code) evaluation, and moderate for a 20 percent 
evaluation.  As the veteran's range of motion appears to be 
severely limited due to pain, the Board finds that the 
evidence supports a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5292.


ORDER

Service connection for a heart disorder is denied.

Service connection for a viral syndrome is denied.

An increased evaluation for left knee impairment, currently 
evaluated as 10 percent disabling, is denied.

An increased evaluation for right knee impairment, currently 
evaluated as 10 percent disabling, is denied.

A 40 percent evaluation for chronic low back pain, with 
limitation of motion and minimal degenerative changes, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 18 -


